Exhibit 10.1

 


2010 QWEST MANAGEMENT ANNUAL INCENTIVE PLAN SUMMARY


 


PURPOSE


 

Qwest Communications International Inc.’s compensation philosophy is to pay for
performance.  The purpose of this incentive plan is to tie a portion of each
participant’s compensation to corporate goals and individual achievements.

 


ELIGIBILITY


 

Except as set forth below, all Qwest management employees in
non-sales-commissioned positions who are on the payroll during 2010 and who
remain on the payroll until the “close date”, two weeks prior to the pay out
date, are eligible to participate in the 2010 Qwest Management Annual Incentive
Plan.  If an incentive payment is approved for 2010, pay out is expected to
occur during the first quarter of 2011.

 

Employees are ineligible for a payment if their employment terminates, either
voluntarily or involuntarily, prior to the program close date; if they are hired
after September 30, 2010; if they are on other incentive plans (e.g., sales
compensation plans); if they are rated “Unacceptable” by their supervisor or, in
the discretion of the supervisor, their performance and/or behavior does not
warrant a payout. In addition, occupational employees, interns, contract
employees and temporary employees are ineligible for a payment.

 

Calculation

 

The incentive payment is calculated as follows:

 

Base
Salary

X

Target
Percentage

X

Qwest
Performance
Percentage (on a
Scale of 0-150%)

X

Individual
Performance
Percentage (on a
Scale of 0-150%)

=

Incentive
Payment

 


TARGET PERCENTAGE


 

The target percentage used to calculate the payment is expressed as a percentage
of base salary. The target percentage varies based on an employee’s job
responsibility and impact on the business.

 

Qwest Performance Percentage

 

The Qwest performance percentage is based on two components: Corporate
Performance and Business Unit Performance, and will be scored between 0% -150%
for each of the performance measures described below.

 

1)             Corporate Performance (60% for all employees)

 

Corporate Performance is determined by the weighted average of the following:

 

Revenue (total company)  (20%)

EBITDA (total company)  (30%)

Free Cash Flow (total company)  (30%)

Imperatives (total company)  (20%)

 

2)             Business Unit Performance (40% for all employees)

 

a.               Revenue Generating Business Units Performance

 

Revenue Generating Business Unit Performance is determined by the weighted
average of the following:

 

1)

BMG:

Revenue (40%)

Segment Income (40%)

Imperatives (20%)

 

Qwest reserves the right to amend or cancel this plan either retroactively or
prospectively or otherwise make adjustments that it may deem necessary or
appropriate in its sole discretion.

 

--------------------------------------------------------------------------------


 

2)

Wholesale:

Revenue (20%)

Segment Income (60%)

Imperatives (20%)

 

3)

Mass Markets:

Revenue (40%)

Segment Income (40%)

Imperatives (20%)

 

b.               Information Technologies Performance

 

IT Performance is determined by the weighted average of::

 

Revenue (total company) (20%)

Segment Income (total company) (40%)

Capital Expenditures (20%)

Imperatives (20%)

 

c.               Network Operations Performance

 

Network Performance is determined by the weighted average of:

 

Segment Income (total company) (20%)

Capital Expenditures (30%)

Network Expense (30%)

Imperatives (20%)

 

d.               Executive, Human Resources, Corporate Communications, Corporate
Strategy, Finance, Legal, Risk Management, Government Relations, and Public
Policy Performance is determined by the average of BMG, Wholesale, Mass Markets
and Network performance.

 

All performance targets for each measure will be established at the beginning of
2010 and approved by the Board of Directors.

 

Individual Performance Percentage

 

The individual performance percentage is determined in an evaluation by the
supervising manager of overall employee performance compared to established
performance objectives and behaviors exhibited by the employee compared to
Qwest’s core attributes and values.

 

Each of the above financial performance targets may be based on non-GAAP
measures including adjustments to the reported GAAP financial statements as
determined at the end of the year and approved by the Board of Directors. 
Imperative achievement is based on a qualitative evaluation of non-financial
performance objectives.  The Board of Directors will certify performance
attainment and approve payout prior to payout date.  The Board of Directors may
consider the impact of any one time or unusual items in determining the
percentage achievement of any performance target.

 

Nothing in the 2010 Qwest Management Annual Incentive Plan is intended to modify
the “At-Will” nature of Qwest employees’ employment.  All Qwest management
employees are

 

--------------------------------------------------------------------------------


 

employed “At-Will.”  This means either the employee or the company may terminate
the employee’s employment with or without cause at any time, and without advance
notice, procedure or formality.

 

--------------------------------------------------------------------------------